WOODLEY, Commissioner.
■Relator is confined in the’ penitentiary under a 3-year sentence from Palo Pinto County, the judgment having been affirmed by this Court. See Welch v. State, Tex. Cr;App., 219 S.W.2d 804.
The judgment of conviction is attacked as defective and void because not in compliance with sections 9 and 10 of Art. 766, Vernon’s Ann.C.C.P.
It has now been made to appear that the judgment as rendered and entered in. the trial court is not subject to the defects appearing in the judgment shown in the transcript. Appellant’s counsel concedes that under such facts his client is not entitled to release. .
The relief prayed for is denied.
Opinion approved by the Court.